EXHIBIT 10.1

ThIRD amendment to CREDIT AGREEMENT

This Third Amendment dated as of May 4, 2020 to Credit Agreement (this
“Amendment”) is entered into by and among Ferro Corporation, an Ohio corporation
(the “Company”), the Subsidiaries of the Company listed on the signature pages
hereto (the “U.S. Obligors”), the several banks and other financial institutions
or entities as Lenders constituting at least the Required Lenders under the
Existing Credit Agreement (as defined below) and PNC Bank, National Association
(“PNC”), as administrative agent (in such capacity, the “Administrative Agent”)
and collateral agent (in such capacity, the “Collateral Agent”).  Capitalized
terms used but not defined herein shall have the meanings assigned to such terms
in the Existing Credit Agreement referred to below.

W I T N E S S E T H:

WHEREAS, the Company, certain Subsidiaries of the Company from time to time
party thereto, the Lenders from time to time party thereto, the Administrative
Agent, the Collateral Agent, the Issuers and the Syndication Agent have entered
into the Credit Agreement, dated as of February 14, 2017 (together with all
exhibits and schedules attached thereto, as amended by the First Amendment to
Credit Agreement, dated as of April 25, 2018, as further amended by the Second
Amendment to Credit Agreement, dated as of November 5, 2018, and as further
amended, restated, amended and restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Credit Agreement” as amended by this
Amendment, the “Credit Agreement”);

WHEREAS, the Company has requested, pursuant to Section 10.1 of the Existing
Credit Agreement, that the Existing Credit Agreement be amended to, among other
things, permit the Disposition by the Company of its tile coating business to
Pigments Spain, S.L. (the “Purchaser”) pursuant to that certain Asset and Stock
Purchase Agreement, dated as of December 15, 2019, between the Company and the
Purchaser;

WHEREAS, each Lender that executes and delivers a signature page to this
amendment (a “Lender Consent”) (each Revolving Lender consenting to the
amendments set forth herein, a “Consenting Revolving Lender” and each Term Loan
Lender consenting to the amendments set forth herein, a “Consenting Term Loan
Lender”) will be deemed to have agreed to the terms of this Amendment and
consent to the Disposition of the Tile Coating Business subject to the terms and
conditions set forth in this Amendment;

WHEREAS, each U.S. Obligor party hereto (collectively, the “Reaffirming
Parties”, and each, a “Reaffirming Party”) expects to realize substantial direct
and indirect benefits as a result of this Amendment becoming effective and the
consummation of the transactions contemplated hereby and agrees to reaffirm its
obligations pursuant to the Credit Agreement, the Security Documents, and the
other Loan Documents to which it is a party; and

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Article I
AMENDMENT TO CREDIT AGREEMENT

1.1. Amendment of Existing Credit Agreement. Pursuant to Section 10.1 of the
Credit Agreement, the Company, the Lenders party hereto constituting at least
the Required Lenders under the Existing Credit Agreement, the Administrative
Agent and other parties party hereto agree that on the Third Amendment Effective
Date (as defined below):

(a) Section 1.1 of the Existing Credit Agreement shall hereby be amended by
adding the following definitions in appropriate alphabetical order:





--------------------------------------------------------------------------------

 

“BHC Act Affiliate” means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of a party.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Covered Entity” means (i) a “covered entity” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as
that term is defined in, and interpreted in accordance with, 12 C.F.R.
§ 47.3(b); or (iii) a “covered FSI” as that term is defined in, and interpreted
in accordance with, 12 C.F.R. § 382.2(b).

“Covered Party” is defined in Section 10.27.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” is defined in Section 10.27.

“Supported QFC” is defined in in Section 10.27.

“Tile Coatings Business Disposition” means the Disposition by the Company of its
tile coating business to Pigments Spain, S.L. pursuant to that certain Asset and
Stock Purchase Agreement, dated as of December 15, 2019, between the Company and
Pigments Spain, S.L., and as in effect on May 4, 2020.

“U.S. Special Resolution Regimes” is defined in in Section 10.27.

(b) Section 1.1 of the Existing Credit Agreement shall hereby be amended by
amending and restating the definition of “Net Disposition Proceeds” in its
entirety as follows”

“Net Disposition Proceeds” means, with respect to any Disposition by the
Company, its U.S. Subsidiaries or any Subsidiary Guarantor pursuant to clauses
(c) and (j) of Section 7.2.8 and any cash payment received in respect of
promissory notes or other non-cash consideration delivered to the Company or
such Subsidiary in respect thereof, the excess of (a) the gross cash proceeds
received by the Company or such Subsidiary over (b) the sum of (i) all
reasonable and customary legal, investment banking, brokerage and accounting
fees and expenses incurred in connection with such Disposition, (ii) all taxes
actually paid or accrued by the Company to be payable in cash in connection with
such Disposition, (iii) all pension obligations retained by the Company in
connection with such Disposition and (iv) payments made by the Company or such
Subsidiary to retire Indebtedness (other than the Credit Extensions) where
payment of such Indebtedness is required in connection with such Disposition;
provided, that if the amount of any accrued taxes pursuant to clause (ii)
exceeds the amount of taxes actually required to be paid in cash in respect of
such Disposition, the aggregate amount of such excess shall constitute Net
Disposition Proceeds.”

(c) Section 1.1 of the Existing Credit Agreement shall hereby be amended by
amending and restating the definition of “Patriot Act Disclosures” in its
entirety as follows:





--------------------------------------------------------------------------------

 

“Patriot Act Disclosures” means all documentation and other information which a
Lender, if subject to the Patriot Act and/or the Beneficial Ownership
Regulation, is required to provide pursuant to the applicable section of the
Patriot Act or the Beneficial Ownership Regulation, as applicable, and which
required documentation and information the Administrative Agent reasonably
requests in order to comply with their ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act and the Beneficial Ownership Regulation.  For the avoidance of
doubt, any requirement to deliver a Beneficial Ownership Certification or to
provide notices or information with respect thereto shall apply only to any
Borrower that qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation.”

(d) Article I of the Existing Credit Agreement is hereby amended by adding a new
Section 1.8 (Divisions) after Section 1.7, which shall read as follows:

“SECTION 1.8Divisions.  For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized on the first date of its existence by the holders of its equity
interests at such time.”

(e) Section 3.1.1(g) of the Existing Credit Agreement shall hereby be amended
and restated in its entirety as follows:

“(g)With respect to Net Disposition Proceeds and Net Casualty Proceeds, within
ten Business Days following receipt by the Company or any Subsidiary of any Net
Disposition Proceeds resulting from Dispositions made pursuant to Section
7.2.8(c), Section 7.2.8(j) or any Net Casualty Proceeds in excess of a
cumulative amount of $1,000,000 in any Fiscal Year, the Company shall deliver to
the Administrative Agent a calculation of the amount of such proceeds and the
Company shall make, or cause to be made, a mandatory prepayment of the Loans as
set forth in Section 3.1.2 in an amount equal to the Applicable Net Proceeds
Percentage of such Net Disposition Proceeds or Net Casualty Proceeds; provided,
that upon written notice by the Company to the Administrative Agent not more
than ten Business Days following receipt of any Net Disposition Proceeds
resulting from a Disposition or series of related Dispositions or receipt of any
Net Casualty Proceeds (in each case, so long as no Event of Default has occurred
and is continuing), such proceeds may be retained by the Company and its
Subsidiaries (which retained proceeds (i) shall be excluded from the prepayment
requirements of this clause and (ii) may, in the Company’s discretion, be used
to repay the outstanding Revolving Loans without a corresponding permanent
reduction of the Revolving Loan Commitment Amount pending reinvestment in
accordance with the terms hereof) if:

(i)the Company informs the Administrative Agent in such notice of its good faith
intention to apply (or cause one or more of its Subsidiaries to apply) such Net
Disposition Proceeds or Net Casualty Proceeds to the acquisition of other assets
or properties; and

(ii)within one year calendar following the date of receipt of such Net
Disposition Proceeds or such Net Casualty Proceeds, such proceeds are applied or
committed to such application.

The amount of such retained Net Disposition Proceeds or retained Net Casualty
Proceeds unused or uncommitted after such one-year period shall be applied to
prepay the Loans as set forth in Section 3.1.2.  Notwithstanding the foregoing,
in the event that the application of Net Disposition Proceeds or Net Casualty
Proceeds by any Foreign Subsidiary to repay the Loans as required by this clause
would result in a materially increased Tax liability for the Company (as
reasonably



--------------------------------------------------------------------------------

 

determined by the Company in consultation with the Administrative Agent), such
Foreign Subsidiary shall not be required to apply such Net Disposition Proceeds
or such Net Casualty Proceeds to prepay the Loans.”

(f) Section 6.13 of the Existing Credit Agreement shall be amended by adding the
following sentence at the end of the section:

“The information included in the Beneficial Ownership Certification is true and
correct in all respects.”

(g) Section 7.1.1(i) of the Existing Credit Agreement shall hereby be amended by
removing the word “and”.

(h) Section 7.1.1.(j) of the Existing Credit Agreement shall hereby be amended
by replacing the period at the end of the clause with “; and”

(i) Section 7.1.1 of the Existing Credit Agreement shall hereby be amended by
adding a clause (k) that shall read:

“(k) promptly notify the Agents of any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification.”

(j) Section 7.2.8(h) of the Existing Credit Agreement shall hereby be amended by
removing the word “and”.

(k) Section 7.2.8(i) of the Existing Credit Agreement shall hereby be amended by
replacing the period at the end of the clause with “; and”.

(l) Section 7.2.8 of the Existing Credit Agreement shall hereby be amended by
adding a clause (j) that shall read:

“(j)the Tile Coatings Business Disposition so long as (i) the consideration
received in connection with such Disposition consists of not less than 75% in
cash (including cash equivalents) and (ii) the Net Disposition Proceeds from
such Disposition are applied pursuant to Sections 3.1.1 and 3.1.2.”

(m) Section 10.8 of the Existing Credit Agreement shall be amended by adding the
following sentence at the end of the section:

“The words “execution,” “signed,” “signature,” “delivery,” and words of like
import in or relating to this Agreement and any other Loan Document (including,
without limitation, any Assignment Agreement) to be signed in connection with
this Agreement, the other Loan Documents and the transactions contemplated
hereby and thereby shall be deemed to include electronic signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.”



--------------------------------------------------------------------------------

 

(n) Article X of the Existing Credit Agreement is hereby amended by adding a new
Section 10.27 (Acknowledgement and Consent Regarding Any Supported QFCs) after
Section 10.26, which shall read as follows:

“SECTION 10.27Acknowledgement Regarding Any Supported QFCs

.  To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Agreements or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and, each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States).  In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States.  In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United
States.  Without limitation of the foregoing, it is understood and agreed that
rights and remedies of the parties with respect to a Defaulting Lender shall in
no event affect the rights of any Covered Party with respect to a Supported QFC
or any QFC Credit Support.”

﻿

Article II
CONDITIONS TO EFFECTIVENESS

The effectiveness of this Amendment is subject to the satisfaction (or written
waiver) of the following conditions (the date of satisfaction of such conditions
being referred to herein as the “Third Amendment Effective Date”):

2.1. This Amendment shall have been duly executed by the Company, the Lenders
constituting at least the Required Lenders under the Existing Credit Agreement
(through the execution and delivery of a Lender Consent), and the Administrative
Agent, and delivered to the Administrative Agent;

2.2. All payments and expenses required to be paid hereunder or pursuant to that
certain Engagement Letter, dated as of March 31, 2020, by and between the
Borrower, PNC Capital Markets LLC and Deutsche Bank Securities Inc. shall have
been paid in full in cash or will be paid in full in cash on the Third Amendment
Effective Date, including, without limitation, all reasonable and documented
out-of-pocket expenses incurred by PNC Capital Markets LLC, Deutsche Bank
Securities Inc., the Administrative Agent and their respective Affiliates in
connection with the execution and delivery of this Amendment, in each case to
the extent required by Section 10.3 of the Credit Agreement;

2.3. Substantially concurrently with the Third Amendment Effective Date, the
Borrower shall have paid to the Administrative Agent (i) for the account of each
Consenting Revolving Lender, a non-refundable payment in an amount equal to
$5,000, which payment shall be earned, due and payable on the Third Amendment
Effective Date and (ii) for the account of each Consenting Term Loan Lender, a
non-refundable one-time payment



--------------------------------------------------------------------------------

 

in an amount equal to 0.125% of the aggregate principal amount of such
Consenting Term Loan Lender’s outstanding Term Loans, which payment shall be
earned, due and payable on the Third Amendment Effective Date;

2.4. The Administrative Agent shall have received with respect to the Company
(i) a copy of a good standing certificate, dated a date reasonably close to the
Third Amendment Effective Date, for the Company and (ii) a certificate, dated as
of the Third Amendment Effective Date, duly executed and delivered by the
Company’s Secretary or Assistant Secretary, any director, managing member or
general partner, as applicable, as to (A) resolutions of the Company’s board of
directors then in full force and effect authorizing the execution, delivery and
performance of this Amendment and any related Loan Documents and the
transactions contemplated hereby and thereby, (B) the incumbency and signatures
of those of its officers, directors, managing member or general partner, as
applicable, authorized to act with respect to this Amendment and each Loan
Document to be executed by the Company, and (C) the full force and validity of
each Organic Document of the Company (and copies of all amendments thereof, if
any, since the First Amendment Effective Date), upon which certificates each
Secured Party may conclusively rely until it shall have received a further
certificate of the Secretary, Assistant Secretary, any director, managing member
or general partner, as applicable, of any such Person canceling or amending the
prior certificate of the Company;

2.5. No Default or Event of Default has occurred and is continuing on the Third
Amendment Effective Date both before and immediately after giving effect to this
Amendment; and

2.6. The representations and warranties set forth in each Loan Document shall,
in each case, be true and correct in all material respects (or in all respects
if qualified by materiality or Material Adverse Effect) with the same effect as
if then made (unless stated to relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (or in all respects if qualified by materiality or Material Adverse
Effect) as of such earlier date).

Article III
REPRESENTATIONS AND WARRANTIES

To induce the other parties hereto to enter into this Amendment, the Company and
the U.S. Obligors represent and warrant to each of the Lenders, the
Administrative Agent and the Collateral Agent that, as of the Third Amendment
Effective Date:

3.1. This Amendment has been duly authorized, executed and delivered by the
Company and the U.S. Obligors, and this Amendment and the Credit Agreement
(after giving effect to this Amendment) constitute the Company’s and each U.S.
Obligor’s, as applicable, legal, valid and binding obligation, enforceable
against it in accordance with its terms, (except in any case, as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general principles of equity, regardless of whether considered in a
proceeding in equity or at law);

3.2. The representations and warranties set forth in the Credit Agreement and
each other Loan Document are, in each case after giving effect to this
Amendment, true and correct in all material respects (or in all respects if
qualified by materiality or Material Adverse Effect) on and as of the date
hereof and the Third Amendment Effective Date, unless stated to relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (or in all respects if qualified by
materiality or Material Adverse Effect) as of such earlier date;

3.3. No Default or Event of Default has occurred and is continuing; and

3.4. The execution, delivery and performance by the Company and each U.S.
Obligor of this Amendment and the other Loan Documents to which it is a party do
not (x) contravene (A) the Company’s or any U.S. Obligors’ Organic Documents,
(B) any court decree or order binding on or affecting the Company or any U.S.
Obligor or (C) any law or governmental regulation binding on or affecting the
company or any U.S. Obligor or (y) result in (A) or require the creation or
imposition of, any Lien on the Company’s or any U.S. Obligor’s properties



--------------------------------------------------------------------------------

 

(except as permitted by the Credit Agreement) or (B) a default under any
contractual restriction binding on or affecting the Company or any U.S. Obligor.

Article IV
EFFECTS ON LOAN DOCUMENTS

Except as specifically amended herein or contemplated hereby, all Loan Documents
shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed.  Except as specifically amended herein or contemplated
hereby, the execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Loan Documents.  The Company and each U.S. Obligor acknowledges and agrees
that, on and after the Third Amendment Effective Date, this Amendment and each
of the other Loan Documents to be executed and delivered by the Company and the
U.S. Obligors in connection herewith shall constitute a Loan Document for all
purposes of the Credit Agreement.  On and after the Third Amendment Effective
Date, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof”, “herein” or words of like import referring to the Existing Credit
Agreement, and each reference in the other Loan Documents to “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Existing Credit
Agreement shall mean and be a reference to the Credit Agreement, and this
Amendment and the Credit Agreement shall be read together and construed as a
single instrument.  Nothing herein shall be deemed to entitle any Borrower to a
further consent to, or a further waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Credit Agreement or any other Loan Document in similar or different
circumstances. 

Article V
MISCELLANEOUS

5.1. Indemnification.  The Company hereby confirms that the indemnification
provisions set forth in Section 10.4 of the Credit Agreement shall apply to this
Amendment and the transactions contemplated hereby.

5.2. Amendments; Execution in Counterparts; Severability. 

(a) This Amendment may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by the Company, the Lenders party hereto and
the Administrative Agent, in each case to the extent required by the Credit
Agreement; and

(b) To the extent any provision of this Amendment is prohibited by or invalid
under the applicable law of any jurisdiction, such provision shall be
ineffective only to the extent of such prohibition or invalidity and only in
such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.

5.3. Reaffirmation.  Each Reaffirming Party, as party to the Credit Agreement,
the Subsidiary Guaranty, the Security Documents and the other Loan Documents (in
each case, to which such Reaffirming Party is a party) and as amended,
supplemented or otherwise modified from time to time, hereby (i) acknowledges
and agrees that all of its obligations under the Credit Agreement, the Security
Documents and the other Loan Documents to which it is a party are reaffirmed and
remain in full force and effect on a continuous basis, (ii) ratifies and
reaffirms (A) each Lien granted by it to the Collateral Agent for the benefit of
the Secured Parties, (B) any guaranties made by it pursuant to the Subsidiary
Guaranty, the Credit Agreement and the other Loan Documents and (C) the validity
and enforceability of all of such Liens and security interests heretofore
granted, pursuant to and in connection with the Subsidiary Guaranty, the
Security Documents or any other Loan Document to Collateral Agent, on behalf and
for the benefit of each Secured Party, as collateral security for the
obligations under the Loan Documents in accordance with their respective terms
and (iii) acknowledges and agrees that the grants of security interests by the
Company and the U.S. Obligors contained in the Security Agreement and any other
Security Document shall remain, in full force and effect after giving effect to
this Amendment. Nothing contained in this Amendment shall be construed as
substitution or novation of the obligations outstanding under the Credit



--------------------------------------------------------------------------------

 

Agreement or the other Loan Documents, which shall remain in full force and
effect, except to any extent modified hereby.

5.4. Administrative Agent.  The Company acknowledges and agrees that PNC, in its
capacity as administrative agent under the Credit Agreement, will continue to
serve as Administrative Agent under this Amendment and under the Credit
Agreement.

5.5. Governing Law; Waiver of Jury Trial; Jurisdiction.  This Amendment shall be
construed in accordance with and governed by the law of the State of New
York.  Each party hereto agrees that the provisions of Sections 10.9, 10.13 and
10.14 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis.  

5.6. Cross-References.  References in this Amendment to any Article or Section
are, unless otherwise specified, to such Article or Section of this Amendment.

5.7. Loan Document Pursuant to Credit Agreement.  This Amendment is a Loan
Document executed pursuant to the Credit Agreement and shall (unless otherwise
expressly indicated therein) be construed, administered and applied in
accordance with all of the terms and provisions of the Credit Agreement, as
amended hereby, including Article X thereof.

5.8. Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

5.9. Headings.  Section headings in this Amendment are included herein for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.

5.10. Counterparts.  This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF or other electronic means
shall have the same force and effect as manual signatures delivered in
person.    The words “execution”, “signed”, “signature,” and words of like
import in this Amendment shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature of the use
of paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law or regulation, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

﻿

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the day and year first above
written.

﻿

FERRO CORPORATION

By: /s/ Benjamin J. Schlater

Name: Benjamin J. Schlater

Title: Group VP & CFO

﻿

FERRO EUROPE HOLDINGS LLC

By: /s/ Richard Shuttie

Name: Richard Shuttie

Title: Managing Director

﻿

FERRO ELECTRONIC MATERIALS INC.

By: /s/ Richard Shuttie

Name: Richard Shuttie

Title: Director, President & Treasurer

﻿

FERRO INTERNATIONAL SERVICES INC.

By: /s/ Richard Shuttie

Name: Richard Shuttie

Title: Director, President & Treasurer

﻿

CATAPHOTE CONTRACTING COMPANY

By: /s/ Richard Shuttie

Name: Richard Shuttie

Title: Director, President & Treasurer

﻿

THE FERRO ENAMEL SUPPLY COMPANY

By: /s/ Richard Shuttie

Name: Richard Shuttie

Title: Director, President & Treasurer

﻿

FERRO FAR EAST, INC.

By: /s/ Richard Shuttie

Name: Richard Shuttie

Title: Director, President & Treasurer





--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent, Collateral Agent, an
Issuer and a Lender

﻿

By: /s/ Scott A. Nolan

Name: Scott A. Nolan

Title: Senior Vice President

﻿

﻿

﻿



--------------------------------------------------------------------------------